Citation Nr: 1008553	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-36 886	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the left hand and wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1979 to May 2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his November 2008 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge of the Board, also more commonly referred to as a 
Travel Board hearing.  He subsequently withdrew this hearing 
request, however, in a statement received in March 2009.  38 
C.F.R. § 20.704(e) (2009).  And, as will be explained, he 
since also has withdrawn his appeal.


FINDING OF FACT

According to a statement dated November 6, 2009, which the 
Board received on December 29, 2009, prior to promulgating a 
decision in this appeal, the Veteran is withdrawing this 
appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's 
substantive appeal concerning his claim for service 
connection for carpal tunnel syndrome of the left hand and 
wrist.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in a November 2009 signed statement the 
Veteran's representative indicated the Veteran is withdrawing 
his appeal contesting the denial of service connection for 
carpal tunnel syndrome of the left hand and wrist.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


